The decision of the lower Court was affirmed on May 18, 1874, in the following opinion :
Per Curiam:
We think the offer of evidence was insufficient to take the case out of the rule stated in Reynolds vs. Caldwell, 1 P. F. Smith 298, and other cases. The experience of the State, and of canal and railroad companies, in building canals and railroads, has shown a necessity to guard well contracts for constructions, in order to protect against frauds, and false claims. The estimate for work done made by the engineer are therefore made final and conclusive by the terms of the contract. In order to overcome this wise provision the existence of gross mistakes should be clear. This offer contains no averment of such a mistake. Great injustice is not the equivalent of gross mistake, that may arise from other causes than a mistake of measurement. A revision of the measurement of the work is made by the contract to depend upon the judgment and determination of the engineer. There was no offer to show that the engineer himself deemed it proper to revise his final estimate because of mistake. His mere willingness to revise the estimate is not a substitute for his judgment and belief of the necessity of revision. In order to set aside the covenant of finality, the company were entitled to his judgment founded on a belief that a mistake had been committed. Judgment affirmed.